

115 HR 4732 IH: National Law Enforcement Museum Commemorative Coin Act
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4732IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Mr. Reichert (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint a coin in commemoration of the opening of the National Law Enforcement Museum in the District of Columbia, and for other purposes. 
 1.Short titleThis Act may be cited as the National Law Enforcement Museum Commemorative Coin Act. 2.FindingsThe Congress finds the following: 
(1)In 2000, Congress passed and President William J. Clinton signed into law the National Law Enforcement Museum Act (Public Law 106–492), which authorized the National Law Enforcement Officers Memorial Fund, Inc. to build the National Law Enforcement Museum on Federal land in the District of Columbia to honor and commemorate the service and sacrifice of law enforcement officers in the United States. (2)In April 2016, construction began on the National Law Enforcement Museum in the District of Columbia across the street from the National Law Enforcement Officers Memorial in Judiciary Square. 
(3)The National Law Enforcement Museum will formally open in September of 2018. (4)The National Law Enforcement Museum’s mission is— 
(A)to honor and commemorate the extraordinary service and sacrifice of America’s law enforcement officers; (B)to serve as an important bridge between law enforcement’s past and present, between the heroes of yesteryear and those who have followed in their footsteps, and between America’s peace officers and the public they serve; and 
(C)increase public understanding and support for law enforcement and to promote law enforcement safety.  3.Coin specifications (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coin: 
(1)$5 gold coinsNot more than 50,000 $5 coins, which shall— (A)weigh 8.359 grams; 
(B)have a diameter of 0.850 inches; and (C)contain not less than 90 percent gold. 
(2)$1 silver coinsNot more than 400,000 $1 coins, which shall— (A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and (C)contain not less than 90 percent silver. 
(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall— (A)weigh 11.34 grams; 
(B)have a diameter of 1.205 inches; and (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. (c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the National Law Enforcement Museum and the service and sacrifice of law enforcement officers throughout the history of the United States. (2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; (B)an inscription of the year 2021; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.  (b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts and the National Law Enforcement Officers Memorial Fund, Inc.; and (2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Mint facilitiesOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2021. 6.Sale of coins (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; (2)the surcharge provided in section 7(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In generalAll sales of coins issued under this Act shall include a surcharge of— (1)$35 per coin for the $5 coin; 
(2)$10 per coin for the $1 coin; and (3)$5 per coin for the half-dollar coin. 
(b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Law Enforcement Officers Memorial Fund, Inc. for educational and outreach programs and exhibits. (c)AuditsThe National Law Enforcement Officers Memorial Fund, Inc., shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 